DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/192,730 filed 03/04/2021 in which claims 1-30 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 11/02/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2020/0145927 A1) in view of Sampath et al (US 2018/0167897A1).

Regarding claim 1, Sun teaches a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting maximum permissible exposure (MPE)-related information that indicates at least one of: a transmit power limit corresponding to a specified time interval (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE; see also [0064]-[0067]), an average transmit power limit corresponding to the specified time interval, or a combination thereof; and 
receiving an allocation of transmission resources (Sun: [0051]-[0053], UE receives TPC and PUSCH allocation information; see also [0064]-[0067]).  
Sun does not explicitly disclose the transmit power is associated with an MPE limit. 
Sampath teaches transmit power being associated with an MPE limit (Sampath: Figs. 1-5; Abstract, [0040], [0052], [0056]-[0060]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the transmit power is associated with an MPE limit as disclosed by Samptah to provide a system for report power limit and corresponding constraint (Samptah: Abstract).

Regarding claim 13, Sun teaches a method of wireless communication performed by a base station (BS), comprising: 
receiving maximum permissible exposure (MPE)-related information that indicates at least one of: a transmit power limit corresponding to a specified time interval (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE; see also [0064]-[0067]), an average transmit power limit corresponding to the specified time interval, or a combination thereof, and 
transmitting an allocation of transmission resources (Sun: [0051]-[0053], UE receives TPC and PUSCH allocation information; see also [0064]-[0067]).   
Sun does not explicitly disclose the transmit power is associated with an MPE limit. 
Sampath teaches transmit power being associated with an MPE limit (Sampath: Figs. 1-5; Abstract, [0040], [0052], [0056]-[0060]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the transmit power is associated with an MPE limit as disclosed by Samptah to provide a system for report power limit and corresponding constraint (Samptah: Abstract).

Regarding claim 25, Sun teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
transmit maximum permissible exposure (MPE)-related information that indicates at least one of: a transmit power limit corresponding to a specified time interval, an average transmit power limit corresponding to the specified time interval (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE; see also [0064]-[0067]), or a combination thereof, and 
receive an allocation of transmission resources (Sun: [0051]-[0053], UE receives TPC and PUSCH allocation information; see also [0064]-[0067]).   
Sun does not explicitly disclose the transmit power is associated with an MPE limit. 
Sampath teaches transmit power being associated with an MPE limit (Sampath: Figs. 1-5; Abstract, [0040], [0052], [0056]-[0060]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the transmit power is associated with an MPE limit as disclosed by Samptah to provide a system for report power limit and corresponding constraint (Samptah: Abstract).

Regarding claim 28, Sun teaches a base station (BS) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
receive maximum permissible exposure (MPE)-related information that indicates at least one of: 
a transmit power limit corresponding to a specified time interval (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE; see also [0064]-[0067]), an average transmit power limit corresponding to the specified time interval, or a combination thereof; and 
transmit an allocation of transmission resources (Sun: [0051]-[0053], UE receives TPC and PUSCH allocation information; see also [0064]-[0067]).  
Sun does not explicitly disclose the transmit power is associated with an MPE limit. 
Sampath teaches transmit power being associated with an MPE limit (Sampath: Figs. 1-5; Abstract, [0040], [0052], [0056]-[0060]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the transmit power is associated with an MPE limit as disclosed by Samptah to provide a system for report power limit and corresponding constraint (Samptah: Abstract).

Regarding claims 2, 14, 26 and 29, Sun teaches wherein the MPE-related information includes an MPE condition associated with the UE (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE such as overheating…; see also [0064]-[0067]).  

Regarding claims 3, 15, 27 and 30, Sun teaches wherein at least one of the transmit power limit or the average transmit power limit is based at least in part upon the MPE condition (Sun: [0048]; [0054], UE transmit P-MPR that is related to MPE such as overheating…; see also [0064]-[0067]).
  
Regarding claims 4 and 16, Sun teaches wherein the MPE-related information is transmitted using a medium access control (MAC) control element (Sun: [0067]-[0068]).
  
Regarding claims 5 and 17, Sun teaches wherein the MPE-related information is transmitted in a power headroom report (Sun: [0067]-[0068]).  

Regarding claims 6 and 18, Sun teaches receiving, from a base station, a configuration corresponding to the MPE-related information (Sun: [0048], UE receives uplink duty cycle restriction information from the base station).
  
Regarding claims 7 and 19, Sun teaches wherein the configuration comprises at least one of: a parameter configuration specifying the MPE-related information, a resource allocation for transmitting the MPE-related information, trigger information associated with transmitting the MPE-related information (Sun: [0048], UE receives uplink duty cycle restriction information that is associated to event triggering MPR-related information reporting), or a combination thereof.  

Regarding claims 8 and 20, Sun teaches wherein the trigger information indicates a trigger for transmitting the MPE-related information, the trigger comprising at least one of a dynamic signaling message from a base station, a specified event detected by the UE (Sun: [0048], UE receives uplink duty cycle restriction information that is associated to event triggering MPR-related information reporting), or a combination thereof.  

Regarding claims 11 and 22, Sun teaches wherein the allocation of transmission resources indicates at least one of. a set of transmission parameters, a transmit power corresponding to a transmit time interval, a duration of the transmit time interval, or a combination thereof (Sun: [0051]-[0053], UE receives TPC and slot information). 
 
Regarding claims 12 and 23, Sun teaches wherein the set of transmission parameters indicates at least one of: a modulation and coding scheme (MCS), a set of time resources, a set of frequency resources, or a combination thereof (Sun: [0051]-[0053], UE receives TPC and slot information).
  
Regarding claim 21, Sun teaches wherein the allocation of transmission resources includes an allocation of uplink resources (Sun: [0051]-[0053], UE receives TPC and uplink slot information for PUSCH transmission).  
 
Regarding claim 24, Sun teaches wherein the allocation of transmission resources is based at least in part on the MPE-related information (Sun: [0049]-[0053], UE receives TPC and uplink slot information for PUSCH transmission and based on event related to MPE).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2020/0145927 A1) in view of Sampath et al (US 2018/0167897A1) in further view of Cheng et al (US 2020/0196255 A1).

Regarding claim 9, Sun does not explicitly disclose wherein transmitting the MPE-related information comprises transmitting the MPE-related information to another UE. 
	Cheng teaches wherein transmitting the MPE-related information comprises transmitting the MPE-related information to another UE (Cheng: [0128], UE 106 sends a power capability message (MPE related information) to UE 104 and UE 106 receives resource allocation from UE 104).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein transmitting the MPE-related information comprises transmitting the MPE-related information to another UE as disclosed by Cheng to provide a system for collision control of sidelink communication (Cheng: Abstract).

Regarding claim 10, Sun in view of Cheng teaches wherein the allocation of transmission resources is received from the other UE and includes an allocation of sidelink resources (Cheng: [0128], UE 106 sends a power capability message (MPE related information) to UE 104 and UE 106 receives resource allocation from UE 104).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478